Case: 10-40568     Document: 00511569291         Page: 1     Date Filed: 08/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 11, 2011
                                     No. 10-40568
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN CARLOS TORRES-LOPEZ, also known as Juan Torres Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:09-CR-2651-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Juan Carlos Torres-Lopez (Torres) pleaded guilty to illegal reentry
following deportation after conviction of an aggravated felony in violation of
8 U.S.C. 1326(a), (b)(2). The district court sentenced Torres to 77 months in
prison. In this appeal, Torres argues that the district court erred when it
assessed one criminal history point under former U.S.S.G. § 4A1.1(e) in light of
the amendment deleting this provision and that his 77-month sentence is



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40568    Document: 00511569291       Page: 2   Date Filed: 08/11/2011

                                   No. 10-40568

substantively unreasonable because it is greater than necessary to achieve the
sentencing goals set forth in 18 U.S.C. § 3553(a).
      Because Torres did not raise in the district court his argument regarding
§ 4A1.1(e), our review is for plain error. See Puckett v. United States, 129 S. Ct.
1423, 1429 (2009). Torres was sentenced prior to the effective date of
Amendment 742, which eliminated criminal history points based on recency by
deleting former § 4A1.1(e). United States Sentencing Commission, Guidelines
Manual, Supp. to Appendix C, Amendment 742, pp. 354-56 (Nov. 1, 2010).
Therefore, the district court correctly applied former § 4A1.1(e). See United
States v. Windham, 991 F.2d 181, 182-83 (5th Cir. 1993).
      Torres also argues that his sentence is substantively unreasonable.
Because Torres objected in the district court to the substantive reasonableness
of his sentence for the same reasons he raises here, we review the district court’s
application of the guidelines is de novo and its findings of fact is for clear error.
See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
Torres’s arguments regarding the district court’s consideration of various
sentencing factors amount to nothing more than his disagreement with the
court’s weighing of those factors and the appropriateness of his within-guidelines
sentence. Torres’s disagreement does not suffice to show error in connection
with his sentence. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008). Torres has not rebutted the presumption of reasonableness that
attaches to his within-guidelines sentence, nor has he shown that his sentence
was unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007); United
States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).
      The judgment of the district court is AFFIRMED.




                                         2